Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,2,3,10,11,12,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2017/0248950) in view of Zachary (US 2019/0385269).
Moran discloses a Computing device associated with a road user comprising receiving a message from a second road user including a report on at least one road hazard event  of a third road user, and providing a warning message based on the received message (pars. 16,163), except for particularly stating that message is in form if blockchain with block and hash.
Zachary teaches desirability of providing an event message between vehicles using blockchain with clock and hash (par. 4,70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use blockchain messaging with blocks and hash as suggested by Zachary in conjunction with a vehicle event messaging system as disclosed by Moran, in order that messaging could have been secured to avoid unauthorized access and tampering.
Regarding claim 2, Moran teaches providing a warning to messaged vehicle (par. 86,163,165).
Regarding claim 3, Zachary teaches desirability of providing messaging to other vehicle when vehicle is within a distance threshold (pars. 70,73).
Claims 10-12 are rejected for the same reasons as set forth above with regard to claims 1-3.
.
2.	Claim s 4,13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2017/0248950) in view of Zachary (US 2019/0385269) and Lee et al. (US 2019/0088041).
Moran and Zachary disclose a vehicle messaging system using blockchain as set forth above with regard to claims 1 and 10, except for specifically stating that  event message is only transmitted if within a time threshold.
Lee teaches desirability of transmitting a hazardous event message to another vehicle only if event has occurred in a particular life time, otherwise event message expires (pars. 180,181).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to only transmit an event message to a vehicle if the event time had not expired, as suggested by Lee,  in conjunction with a vehicle event message transmission system as disclosed by Moran and Zachary, in order to avoid transmitting old messages to vehicles that would have essentially been false alarms when event was no longer applicable to a vehicle’s environment.
Claim 13 is rejected for the same reasons as set forth above with regard to claim 13.
3.	Claim s 5 and 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2017/0248950) in view of Zachary (US 2019/0385269) and Takada (US 2020/0028688).
Moran and Zachary disclose a vehicle event messaging system using blockchain as set forth above with regard to claims 1 and 10, except for specifically stating that blockchain needs to be smaller than a threshold size.
Takada discloses desirability of having blockchain messaging be of limited size in order that communication protocols in the network can remain efficient (pars. 2,63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use blockchain below a size threshold as suggested by Takada , in conjunction with a 
Claim 14 is rejected for the same reasons as set forth above with regard to claim 5.
4.	Claim s 6,15   is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 2017/0248950) in view of Zachary (US 2019/0385269) and Di Pietro et al. (US 10,317,240).
Moran and Zachary disclose a vehicle event messaging system using blockchain as set forth above with regard to claims 1 and 10, except for specifically stating that confidence level is based on number of road users to report a road hazard.  It is noted that Moran teaches desirability of having messaging including block data from multiple road users (par. 163).
Di Pietro teaches desirability of calculating confidence level of detected vehicle event based on number of users providing information corresponding to the event (col. 3, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine event confidence level based on number of users reporting event as suggested by Di Pietro, in conjunction with a vehicle event reporting system as disclosed by Moran and Zachary, in order to increase user confidence that the information received from another source was accurate.
Claim 15 is rejected for the same reasons as set forth above with regard to claim 6.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-9 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,10  of U.S. Patent No. 10,839,682 in view of Moran  et al. and Zachary. Arndt ‘042 teaches desirability of calculating confidence level of reported road hazard based on number of users reporting (claims 9,10) and assessing user actions to determine if there are any mitigating factors justifying contravening rules that have been violated (claim 1).

It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to use confidence level of reported hazard and assessment of mitigating factors justifying contravening rules as disclosed by Arndt ‘042, in conjunction with a vehicle event messaging system as disclosed by Moran and Zachary, in order that a user could have been reassured that reported event was accurate, and so that violation of rules for sufficient reasons did not result in punitive measures being taken.
Regarding claim 8, Zachary teaches adding new block to block chain (par. 70).
Regarding claim 9, it would have been obvious to one of ordinary skill  in the art  before the effective filing date of the invention to limit size of blockchain, since it is well known in the art that blockchains of excessive size can hinder efficiency of network communication protocols.
Claims 15-18 are rejected for the same reasons as set forth above with regard to claims 6-9.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oshida and Hwang disclose V2V communication systems.
7.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689